Citation Nr: 1536356	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a liver disorder to include hepatitis C.

2.  Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	Floretta Leavy, Agent


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2013, the Veteran and his wife testified at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board previously remanded this matter for additional development in March 2014 and January 2015 for a VA examination and opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that his claimed liver disorder and lung disability are related to chemical exposures in his service occupation as an aviation boatswain's mate, including Agent Orange and carbon tetrachloride.  The Veteran asserts that he was exposed to carbon tetrachloride during firefighting drills.   

The Veteran served aboard the USS Midway and the USS Coral Sea.  The Board previously remanded this claim in January 2015.  The remand directed the AMC/ RO to determine whether the ships docked in Vietnam or sailed in inland waterways.  The remand directed the AMC/ RO to determine whether the Veteran left the ship and stepped foot in Vietnam.  The remand directed the AOJ to determine whether the Veteran was exposed to carbon tetrachloride.  

Personnel records previously in evidence reflect that the Veteran was stationed on the USS Midway from December 1973 to July 1975 and was stationed on the USS Coral Sea from August 1975 to August 1976.  

A ship history of the USS Midway shows that the ship was directed to the coast of Vietnam in April 1975.  The ship history of the USS Midway indicates that the ship was east of Cam Ranh Bay in April 1975 and proceeded to the coast of Vietnam in April 1975 to assist with evacuations from Saigon.  

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet. App. 313 (2015).  In the July 2015 SSOC, the RO determined that the USS Midway was in Cam Ranh Bay and was not in inland waters.  On remand, the AOJ should identify all bodies of water within the territorial waters of Vietnam that the USS Midway entered.  For each identified body of water, the AOJ should state whether the Veteran was exposed to herbicides, and provide a reason for that finding.

The January 2015 remand directed the AMC/ RO to determine whether either of the ships carried carbon tetrachloride.  The AMC contacted the Navy in April 2015 to request information regarding the use of carbon tetrachloride aboard the USS Midway and USS Coral Sea.  An April 2015 response from the Navy advised the AMC to contact one of the Navy Damage Control School houses or training centers.  It does not appear that this action was taken.  Instead, the AMC contacted the Veteran by telephone for additional information about carbon tetrachloride exposure.  The AMC/ RO should contact the one of the Navy Damage Control School houses or training centers for information regarding carbon tetrachloride use aboard the USS Midway and the USS Coral Sea.  

The January 2015 remand directed the AMC/ RO to obtain an addendum medical opinion after the requested development regarding exposure to herbicides and tetrachloride.  An addendum medical opinion was obtained in June 2015.  The Board finds the opinion to be inadequate.  The examiner opined that the disabilities are not caused by toxins but did not provide any specific discussion of the effects of Agent Orange and/ or tetrachloride exposure.  The examiner also did not discuss the role of the treatment of venereal disease in service with regard to the Veteran's claimed liver disability, as was directed by the remand.  On remand, an addendum opinion should be obtained from a different VA examiner.  

The prior remand indicated that the Veteran should be provided with a SSOC including notice of regulations pertaining to herbicide exposure.  The July 2015 SSOC did not contain information regarding those regulations.  

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  A remand is warranted in order to ensure compliance with the prior remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the locations of the USS Midway in light of the decision in Gray to specifically address whether the Veteran was exposed to herbicides.

2. Contact the one of the Navy Damage Control School houses or training programs to determine whether carbon tetrachloride was used as a firefighting agent aboard the USS Coral Sea or USS Midway during the Veteran's service aboard each of those vessels.  

3.  Upon completion of the above development, obtain an addendum to the October 2014 VA examination from a different examiner than the physician who conducted the October 2014 and June 2015 examinations, if possible.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should indicate that the claims file was reviewed.  The examiner should be provided with any relevant information regarding carbon tetrachloride and/or Agent Orange exposure.  A new examination should only be scheduled if the examiner determines that it is necessary.  The examiner should:

a) Diagnose any current liver and lung disorder.

b) For any diagnosed liver disorder, the examiner should state whether such disorder is at least as likely as not (50 percent or greater likelihood) related to service or had its onset in service.  

c) For any diagnosed lung disorder, the examiner should state whether such disorder is at least as likely as not related to service or had its onset in service.  

In providing answers to the above questions, the examiner should specifically take note of the fact and comment on the significance, if any, of the following:  the Veteran's treatment for venereal disease, as well as upper respiratory infections while on active duty, any evidence obtained in connection with the above development showing that the Veteran was exposed to herbicides and any evidence obtained in connection with the above development that shows he was exposed to carbon tetrachloride.  

If herbicide exposure and/or carbon tetrachloride exposure during service are confirmed, the examiner's opinion must specifically address those exposures in determining whether a relationship to service is demonstrated.

The examiner must also consider the Veteran's reported history of liver and lung disability symptoms.  

The examiner must provide a detailed rationale for the opinions stated.  If any requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC), which includes notice of the regulations governing herbicide exposure.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





Department of Veterans Affairs


